DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1-8 and 13-14 as filed 5/31/22 is/are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with CHARLES PHILLIPS on 6/13/22.
The application has been amended as follows: 
----1.	(Currently amended)  A for the fluid apparatus comprising:
	a solenoid valve; and
a for the solenoid valve, the fluid filter comprising: 
		an upper filter portion;
		an opposite lower filter portion;
a plurality of filter interconnecting pieces located between the upper filter portion and the lower filter portion and extending around a center axis of the fluid filter, each filter interconnecting piece having: 
an outer section extending away from the center axis and defining a curved outer surface, 
a middle section extending from the outer section toward the center axis, and 
an inner section extending from the middle section toward the center axis and defining a curved inner surface; and
a plurality of connecting structures, each connecting structure extending directly from a corresponding pair of adjacent middle sections,
	wherein the fluid filter is formed by direct injection molding, such that a continuous section of the fluid filter extends from the upper filter portion to the lower filter portion through the plurality of interconnecting pieces and the plurality of connecting structures.

2.	(Currently amended)  The fluid apparatus 
a first curve of the curved outer surface corresponds to a first differentiable function defining the first curve, and
a second curve of the curved inner surface corresponds to a second differentiable function defining the second curve.

3.	(Currently amended)  The fluid apparatus 

4.	(Currently amended)  The fluid apparatus 

5.	(Currently amended)  The fluid apparatus 

6.	(Currently amended)  The fluid apparatus 

7.	(Currently amended)  The fluid apparatus 

8.	(Currently amended)  The fluid apparatus 
	the middle section defines a middle in a radial direction from the center axis,
	the curved outer surface defines an outer vertex spaced a first distance from the middle of the middle section along the radial direction,
	the curved inner surface defines an inner vertex spaced a second distance from the middle of the middle section along the radial direction, and
	the second distance is less than the first distance.

9.	(Canceled)  

10.	(Canceled)  

11.	(Canceled)  

12.	(Canceled)  

13.	(Currently amended)  The fluid apparatus 

14.	(Currently amended)  The fluid apparatus 

15.	(Canceled)  

16.	(Canceled)  

----
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777